Whitfield, C. J.,
delivered the opinion of the court.
It was error to exclude the testimony of Humphries as to what took place on the depot platform immediately after appellant and Humphries left the waiting-room. He told Mary Ward, as he rushed by her, that he would kill her if she went back into the waiting-room after her pocketbook. This was all, plainly, of the res gestee. We cannot say that it was merely cumulative, and hence did no harm. In view of the course of the trial and the small amount of the verdict, we cannot say this error was not reversible.

Reversed and remanded.